       Case 4:20-cv-00039-DCB Document 52 Filed 11/19/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Paul E Jozwiak,                                   No. CV-20-00039-TUC-DCB
10                   Plaintiff,                        ORDER
11   v.
12   Raytheon Missile Systems, et al.,
13                   Defendants.
14
15          The Court dismissed this case for lack of service on November 6, 2020, (Order (Doc.
16   48)), and entered Judgment (Doc. 49). On November 6, 2020, the Plaintiff filed a Notice
17   (Doc. 50) and on November 16, 2020, he filed a Request for the Court to Explain its Ruling
18   (Doc. 51). To the extent the Plaintiff seeks reconsideration, these filings are denied. The
19   Court’s Orders speak for themselves.
20          Accordingly,
21          IT IS ORDERED that to the extent, the Plaintiff seeks reconsideration (Docs. 50
22   and 51), it is denied.
23          Dated this 19th day of November, 2020.
24
25
26
27
28
